Citation Nr: 1540303	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran.




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to November 1979.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) which, inter alia, granted the Veteran service connection and a 30 percent evaluation for PTSD, effective from January 26, 2001.  The Veteran appealed both the initial rating and the effective assigned for the compensation award.  

In October 2014, the Veteran, accompanied by her representative, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the testimony has been associated with the claims file.

In a February 2015 appellate decision, the Board, inter alia, granted an effective date of July 17, 2000, for the award of service connection for PTSD and remanded the issue of entitlement to an initial rating higher than 30 percent to the agency of original jurisdiction (AOJ) for further evidentiary development, including to schedule the Veteran for a VA psychiatric examination to assess the current severity of her PTSD.  Following this development, the 30 percent evaluation for PTSD was confirmed and continued in an April 2015 rating decision/supplemental statement of the case.  The case was returned to the Board in May 2015 and the Veteran now continues her appeal. 


FINDING OF FACT

Throughout the entire pendency of the appeal, from July 17, 2000 to the present, the Veteran's PTSD is manifested by subjective complaints, by history, of intrusive thoughts and memory flashbacks relating to her in-service stressors, with depression and depressive episodes, panic attacks, periods of irritability, impaired concentration ability, mild memory loss, disturbed sleep, and social isolation; PTSD is objectively demonstrated to be manifested by clinical findings of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior and capacity for self-care and conversation, with a GAF score of not lower than 50, indicating no more than serious occupational and social impairment and no objective evidence of total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in her possession that pertains to the claim was removed from the regulation.

The current appeal is a downstream issue from the RO rating decision that, as relevant, established service connection for PTSD and assigned the initial 30 percent rating being contested.  The United States Court of Appeals for Veterans' Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for a higher initial evaluation for the Veteran's service-connected psychiatric disability, these deficits are deemed to be non-prejudicial to the specific claim now at issue.

As the PTSD rating issue stems from the Veteran's original service connection claim, with the date of claim for VA compensation and the effective date of the VA compensation award having been determined to be July 17, 2000, the relevant time period and evidence that must be addressed in the adjudication of this claim encompasses the period from the date of claim to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2015); Fenderson v. West, 12 Vet. App. 119, 125 (1999).  In this regard, private, SSA, and VA clinical records pertinent to the aforementioned periods, including reports of VA psychiatric examinations, dated in March 2006, April 2009, and March 2015, have been obtained and associated with the claims file, or are otherwise viewable on the VBMS and Virtual VA electronic information databases.  

The Board has reviewed the aforementioned VA psychiatric examination reports as they pertain to the increased rating claim for PTSD on appeal and notes that the Veteran's clinical history was acknowledged by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within her claims file or on the VBMS and Virtual VA databases.  The Board finds that there are no obvious and glaring omissions, irregularities, or flaws in our review of these examination reports that would render them inadequate.  Furthermore, the Board adjudicates a claim based on consideration of not only the VA examination reports but also the entirety of the evidentiary record, which includes private and VA medical treatment reports, SSA medical records, the Veteran's hearing testimony.  The evidence assembled and the VA medical examinations of record are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

At the October 2014 hearing, the Veteran, accompanied by her representative, submitted oral testimony and evidence (accompanied by a waiver of first review by the agency of original jurisdiction) before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of explaining fully the issues and discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the October 2014 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate he Veteran's claim of entitlement to a higher initial rating for PTSD.  See transcript of October 8, 2014 Board hearing. The Board finds that the Veterans Law Judge presiding over the October 2014 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2015).  Bryant, supra.

The Board notes at this point that it remanded the case in February 2015 so that the Veteran could be provided with a VA psychiatric examination so that a current assessment of the severity of her PTSD could be obtained, given that the most recent VA psychiatric examination up to that point was dated in April 2009.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The examination ordered on remand was provided in March 2015 and the Board finds that the RO/AOJ has substantially complied with the instructions of the February 2015 remand, such that a further remand for corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Otherwise, neither the Veteran nor her representative has indicated that there was any further evidence to submit in support of her claim.  The Veteran having been provided with adequate opportunity to submit or identify relevant evidence in support of her claim, the Board finds that the record does not need to be held open any longer and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Pertinent laws and regulations - increased ratings.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  

The Veteran has been diagnosed with PTSD linked to her in-service stressor associated with an incident in which, as a military air traffic controller, she had to direct a flight of helicopters during a dangerous storm.  Other in-service stressors linked to PTSD included witnessing the death of a motorcyclist and of being in a dysfunctional sexual relationship with a superior officer that involved an abuse of power and authority on part of the superior officer.  By rating decision dated in July 2006, she was granted service connection for PTSD.  This disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  In an appellate decision dated in February 2015, the Board determined that the Veteran filed her original claim for VA compensation for a chronic acquired psychiatric disability on July 17, 2000, which was the appropriate effective date for her service connection award.  

According to the appropriate diagnostic code, a 30 percent rating for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  
The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

III.  Factual background analysis: Entitlement to an initial evaluation in excess of 30 percent for PTSD.

The Veteran is presently service-connected only for PTSD and bilateral benign fibrocystic breast disease with residual scar on the left breast (rated noncompensably disabling).  SSA records dated in 1998, which are associated with the claims file, show that the Veteran's post-service educational background includes two and a half years of college and post-service vocational experience as a drug counselor and a cartography draftswoman.  She was deemed by SSA to be severely disabled as of August 1993 and unable to engage in even sedentary work due to the combined effects of her multiple disabilities, which included spinal injury residuals with significant orthopedic impairment of her lumbar and cervical spine, status-post multiple spine surgeries, with associated radicular pain in her upper and lower extremities, and Type II diabetes, asthma, hypertension, gastroesophageal reflux disease, and major depression.

Evidence pertaining to the state of the Veteran's service-connected PTSD for the period from July 2000 to 2015 and the present include VA outpatient reports showing that the Veteran received counseling and was prescribed psychotropic medication for depression and PTSD, at times severe, with occasional mood swings and anxiety, irritability, depressed affect, tearfulness, and lowered energy.  PTSD was manifested by stressor-related nightmares, intrusive thoughts, and disturbed sleep.  She appeared well groomed and casually dressed.  Behavior was appropriate and her thought processes were cogent and without hallucinations and delusional thinking.  Occasional suicidal ideation and homicidal ideation directed towards her ex-husband was reported, but the Veteran also indicated that she would not act on these thoughts.  She was not considered to be a true suicide risk.  While noting her psychiatric symptoms, her speech and interaction, affect, mood, and thought content and process were deemed to be within normal limits and she was always oriented on all spheres.  Global Assessment of Functioning (GAF) scores throughout this period ranged no lower than 50, which indicates, per the DSM-IV, serious psychiatric symptoms and serious impairment in social, occupational, and school functioning (i.e., no friends, unable to keep a job).  Remarks presented during the entirety of this period of approximately 15 years indicate that the level of severity of the Veteran's PTSD was largely stable throughout this period.

VA psychiatric examination in March 2006 shows that the Veteran was receiving counseling and psychotropic medication for her PTSD.  Her symptoms included obsessive-compulsive behaviors, anhedonia, poor energy, depressed mood and anger, anxiety around other people, recurring nightmares and intrusive thoughts relating to her in-service stressors, social isolation and feelings of detachment and estrangement from others, and difficulty sleeping and concentrating her thoughts.  She had only a few friends, who were people whom she knew for many years whom she felt were supportive of her.  The examination reports shows that the Veteran was a below-the-knee amputee of her right lower extremity due to traumatic injuries sustained in a post-service accident.  She ambulated in a wheelchair that was pushed by her husband.  Mental status examination shows that she was casually dressed and well groomed.  During the interview, she maintained good eye contact with the examiner and her speech displayed a normal rate, tone, and volume.  No abnormal psychomotor movements were observed and her thought processes were logical, coherent, and goal-directed.  Her thought content was normal and she denied having suicidal or homicidal ideation at the time and presented no statements that indicated otherwise.  She also denied having any auditory or visual hallucinations.  No evidence of a psychosis was indicated.  Her mood was depressed and her affect was dysthymic, tearful at times, but appropriate to the content of her conversation.  No emotional lability was noted.  Her GAF score was 50.  The examiner assessed the Veteran with significant psychiatric symptoms that included fleeting but frequent suicidal ideation, nightmares, anxiety, panic episodes, and a preference to isolate herself from others.  She was deemed competent to handle funds for VA purposes.

In a June 2008 written statement, the Veteran's adult daughter reported that she remembered that the Veteran displayed extremely depressed behavior when the daughter was growing up and living at home with the Veteran, including days when she could not get out of bed and prepare her own meals.  At this point, the Board notes that this statement pertains to psychiatric symptomatology observed by the witness many years earlier, when she was a young child growing up in the Veteran's household.  Furthermore, she is a lay witness and not competent to actually present an objective clinical assessment of the Veteran's psychiatric state.  Given that the Veteran was also impaired at the time by multiple musculoskeletal disabilities and internal systemic disabilities, the recollected observations of the witness from her childhood are neither sufficiently detailed nor are they presented by a trained clinician, such that the Board may be able to distinguish the symptomatic causes of the Veteran's occasional bed-bound state, either as being due in whole or in part to her psychiatric or physical disabilities.  This lay witness statement is of limited evidentiary value towards demonstrating the severity of her psychiatric disability, either currently or during the pendency of the claim. 

VA psychiatric examination in April 2009 shows that the Veteran reaffirmed that she continued to experience the same psychiatric symptoms already reported during examination in March 2006.  She denied having any active suicidal thoughts or plans.  She continued to receive psychiatric counseling and medication to control her PTSD.  On mental status examination, she was casually dressed, appropriately groomed, displayed intermittent to fair eye contact, with depressed mood, restricted and tearful  affect, and low speech with decreased volume.  Her thought process was coherent and goal-directed, but with some intrusive thoughts observed.  There was no evidence of suicidal or homicidal thoughts, auditory or visual hallucinations, paranoia, or delusional thinking.  She was cognitively normal, alert and oriented on all spheres as to time, place, and person, and displayed only slight impairment of insight and judgment.  Her Axis I diagnoses included PTSD, moderate-to-severe major depression without psychosis, generalized anxiety disorder, and panic attacks.  Her GAF score was 52 - 53, indicating moderate psychiatric symptoms and moderate difficulty in social, occupational, and scholastic functioning (e.g., few friends, conflicts with peers and coworkers).  She was deemed competent to handle funds.  The examiner stated in his discussion that the Veteran had significant extraneous life circumstances that were imposing their own stressors on her life at the time of the examination, including a failing marriage and non-service-connected medical issues, which complicated her mood and capacity to function.  Thusly, under these circumstances, the examining psychiatrist opined that the impact of the Veteran's service-connected PTSD cannot solely be considered as the factor affecting her current functionality and therefore he felt that the severity of her PTSD remained unchanged from the previous VA examination of March 2006.

At her hearing before the Board in October 2014, the Veteran presented oral testimony in which she stated, in pertinent part, that she received counseling and prescribed psychiatric medication for her PTSD, which was manifested by anxiety and depression with short-term memory loss and forgetfulness.  She reported that she did not have panic attacks in the recent while, and although she had a history of ideation for self-harm, she did not have such thoughts in the past 13 years.  She stated that she had a few friends and strained personal relationships with her family.  She described her PTSD symptoms as being "[p]retty bad but static.  [E]very once in a while they'll get progressively worse. . . as I get more anxious."     

The report of a VA psychiatric examination conducted in March 2015 shows that approximately two years earlier, the Veteran moved into a mobility apartment, which enables her to attend to almost all of her activities of daily living without incident.  She described having great enjoyment of this living arrangement, as it afforded her independence and "a place of my own," although she expressed some resentment of her adult daughter and her children sharing residence with her during the past year.  She indicated that when her family was not residing with her, she spent more time attending psychosocial groups, socializing with others in her apartment building, reading, and getting involved in community activities. She also indicated that having others reside in her home altered her sleep schedule.  The veteran was receiving ongoing counseling and pharmacotherapy for her PTSD.  On mental status examination, she was alert on all spheres, exhibited good cooperation with the interviewing psychologist, and evidenced no disturbance of speech, thought content, or thought process.  Her mood appeared mildly dysphoric, which she attributed to the frustration of her daughter residing with her and her hopelessness regarding her physical health.  However, she denied having active thoughts of wanting to harm herself or others.  Her psychiatric symptoms included depression, anxiety, and mild memory loss, such as forgetting names, directions, or recent events.  The examiner presented the following opinion, which stated in pertinent part:

Although I do not dispute that this veteran. . . has experienced trauma, she does not manifest any of the characteristic re-experiencing, avoidance, hyperarousal, or mood/cognition alterations associated with PTSD.  Instead, [she] appears to be experiencing mildly diminished mood, poor concentration, hopelessness, and lethargy - symptoms consistent with a diagnosis of Unspecified Depressive Disorder.

[The Veteran has] expressed marked despondence regarding her inability to sleep as she wishes and engage in desired recreational activities on account of having to care for her daughter's. . .  children.  Furthermore, this veteran exhibits profound medical problems. [A]ssessment of her physical/medical disabilities. . . includes: (uncontrolled) diabetes mellitus Type II, deep venous thrombosis of lower extremity, coronary artery disease, congestive heart failure, spinal stenosis, knee and shoulder arthralgia, chronic gastrointestinal problems, and asthma.  Additionally, her right leg is amputated below the knee and she is largely confined to a motorized wheelchair. Undoubtedly, the physical and psychosocial effects of such extensive medical problems further contribute to her depressive symptoms.

At the time of the veteran's [April] 2009 examination, the [VA] examiner documented many of the same observations/opinions [that I have also noted].  Specifically, that examiner noted the complexity of the veteran's psychosocial history and medical challenges; opining that the current mental health symptoms contributed minimally to [her] occupational and social impairment.  It is also [my] opinion that, when considering the veteran's depressive symptoms unto themselves, they are mild in nature.

[The Veteran has] specifically stated that, were her current situation less stressful, she would be engaging in more pleasurable activity, interacting with peers, sleeping at more regular hours, and feeling more hopeful.  Therefore, when considering solely the symptoms associated with [her service-connected psychiatric] disorder, it is this examiner's opinion that there exists "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, and mild memory loss."

The Board has considered the foregoing clinical and testimonial evidence regarding the Veteran's service-connected PTSD and concludes that it presents a picture of psychiatric impairment throughout the entirety of the claim period, from July 17, 2000 to the present time, which more closely approximates the criteria for a 30 percent evaluation.  The primary manifestations of her PTSD are mildly diminished mood, poor concentration, mild memory loss, hopelessness, impaired sleep, and lethargy, with a reported prior history of memory flashbacks and intrusive thoughts regarding her in-service stressors, although not noted during her most recent VA psychiatric assessment in March 2015.  The overall psychiatric picture presented in the clinical evidence is one of PTSD that has essentially remained unchanged at a mild-to-moderate level of severity, with GAF scores of no less than 50, throughout the period of the claim.  Although occasional suicidal and homicidal ideation was reported during the pendency of this claim, the clinical evidence clearly demonstrates that the Veteran had no plans or intentions to act on these ideations and she did not present an actual physical threat to her own personal safety and well-being, or the personal safety and well-being of others.  The Veteran was objectively observed to be non-psychotic or delusional and oriented on all spheres, with no evidence of a thought disorder; was dressed appropriately; and displayed adequate personal grooming and hygiene throughout the pendency of the claim. 

Given that the clinician who examined the Veteran in March 2015 also determined that her level of psychiatric impairment was largely static since the earliest examination of 2006, and as the 2015 examiner characterized the Veteran's occupational and social impairment due to her psychiatric disorder as being manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, the Board, as finder of fact, concludes that this assessment more closely approximates the criteria for a 30 percent rating.  While the Board acknowledges that the Veteran's psychiatric symptoms certainly impose a measure of occupational impairment, the symptoms do not more closely approximate the criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.3 (2015).  The Board notes that the March 2015 examiner has essentially characterized the Veteran's impairment as matching the criteria for a 30 percent evaluation under Diagnostic Code 9411.  Her GAF scores during the pendency of the claim are not lower than 50, indicating that her anxiety disorder, at worst, only produced serious psychiatric symptoms and serious impairment in her social, occupational, and scholastic  functioning.  The Board finds that this level of impairment is better reflected in the criteria for a 30 percent evaluation. 

Furthermore, to the extent that the Veteran asserts that she is unable to work and is socially isolated due to her PTSD, reference is made to the VA clinicians who conducted the examinations of record who did not find that the Veteran's PTSD, by itself, imposed total occupational and social impairment upon her.  Also, SSA has determined that the Veteran is not occupationally incapacitated by her psychiatric disability alone.  In fact, in her most recent examinations of record, the Veteran appears to be eager for opportunities to engage with others socially and to participate in social and recreational activities, notwithstanding her physical and psychiatric disabilities, and it appears that she is only limited in this pursuit by her obligations to care for her adult daughter's children, who apparently live with the Veteran at her home.  

Therefore, in view of the foregoing discussion, the Board concludes that the 30 percent initial rating assigned to the Veteran's service connected PTSD appropriately compensates her for the level of her psychiatric impairment during the entire pendency of the claim.  Her claim for a higher initial rating is thusly denied.  As the evidence is not in relative equipoise regarding the merits of this specific claim, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
IV.  Extraschedular ratings and other considerations.

In deciding this claim, the Board acknowledges that the Veteran is competent to report her PTSD symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not, however, competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected PTSD has been provided by VA medical professionals who have examined her.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased psychiatric symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected PTSD addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether her exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected PTSD has presented such an unusual or exceptional disability picture at any time between July 17, 2000 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for PTSD.  Furthermore, the clinical evidence does not indicate that she is precluded from pursuing employment in a sedentary capacity, given her education level and vocational background, solely because of her service-connected PTSD.  In this regard, SSA records associated with the claims file indicate that her inability to engage in even sedentary employment is the result of her multiple orthopedic and systemic disabilities, including spinal injury residuals with significant orthopedic impairment of her lumbar and cervical spine, status-post multiple spine surgeries, with associated radicular pain in her upper and lower extremities, and Type II diabetes, asthma, hypertension, deep venous thrombosis of lower extremity, coronary artery disease, congestive heart failure, and gastroesophageal reflux disease, in addition to her psychiatric disorder.  

In addition, the Veteran is disabled and wheelchair-bound due to her below-the-knee amputation of her right leg, which was the result of a post-service traumatic injury.  The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the PTSD at issue, as individually considered.  As such, the Board cannot concede that her PTSD, standing by itself, causes marked interference with her employment capacity.  Higher ratings are available for her PTSD, but for the reasons described in the above decision, these higher ratings were denied.  The clinical evidence and medical opinions fail to show that the disability picture created by PTSD, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned to the Veteran's PTSD adequately reflects the state of its impairment for the period to which it is applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue. 

To the extent that the Veteran raises a claim for a total rating due to individual unemployability associated with her service-connected disabilities (TDIU), per her specific pleadings and the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that her service-connected PTSD (rated 30 percent disabling) and bilateral benign fibrocystic breast disease with residual scar on the left breast (rated noncompensably disabling) do not meet the minimum rating criteria to warrant consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a) (2015).  Furthermore, as previously discussed, the evidence clearly demonstrates that the Veteran is not unemployable solely by reason of her service-connected disabilities alone.  Therefore, this case does not warrant referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an award of individual unemployability on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b) (2015).  
ORDER


An initial evaluation in excess of 30 percent for PTSD is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


